EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of
September 20, 2004 by and among Wells-Gardner Electronics Corporation, an
Illinois corporation (the “Company”), CD Investment Partners, Ltd. (“CD”) and
EGI-NP Investments, LLC (“EGI” and together with CD, collectively being the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
severally and not jointly, agree as follows:

 

DEFINITIONS

 


DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE MEANINGS INDICATED:


 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York or Chicago are authorized or
required by law to remain closed, or with respect to the Commission, is a day on
which the Commission is closed.

 

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Section 2.1.

 

“Closing Date” means the date of the Closing.

 

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market or any other national securities exchange, the closing
price per share of the Common Stock for such date (or the nearest preceding date
that is a Business Day if the Closing Date is not a Business Day) on the primary
Eligible Market or exchange on which the Common Stock is then listed or quoted;
(b) if prices for the Common Stock are then quoted on the OTC Bulletin Board,
the closing bid price per share of the Common Stock for such date (or the
nearest preceding date) so quoted; (c) if prices for the Common Stock are then
reported in the “Pink Sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its function of
reporting prices), the most recent closing bid price per share of the Common

 

1

--------------------------------------------------------------------------------


 

Stock so reported; or (d) in all other cases, the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by the Company.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $1 per share.

 

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

“Company Counsel” means Pedersen & Houpt, P.C., counsel to the Company.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange or the NASDAQ National Market.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Stock” means the issuance of Common Stock (A) upon exercise or
conversion of any options or other securities described in Schedule 3.1(f)
(provided that such exercise or conversion occurs in accordance with the terms
thereof, without amendment or modification, and that the applicable exercise or
conversion price or ratio is described in such schedule) or otherwise pursuant
to any employee benefit plan described in Schedule 3.1(f) or which is hereafter
adopted by the Company and approved by its stockholders or (B) in connection
with any issuance of shares or grant of options to employees, officers,
directors or consultants of the Company pursuant to a stock option plan or other
incentive stock plan duly adopted by the Company’s board of directors or in
respect of the issuance of Common Stock upon exercise of any such options.

 

“Filing Date” means the 30th day after the Closing Date, or if the 30th day
after the Closing Date is not a Business Day for the Commission, then on the
next day thereafter that is a Business Day for the Commission.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, costs of preparation and
reasonable attorneys’ fees.

 

“Market Value” means as to the Shares held by a Purchaser on any Trading Day,
the product of the Closing Price on such Trading Day and the Shares then held by
such Purchaser.

 

2

--------------------------------------------------------------------------------


 

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchasers’ Counsel” shall mean Greenberg Traurig, LLP.

 

“Registrable Securities” means any Common Stock (including, the Shares and
Underlying Shares) issued or issuable to the Purchasers pursuant to the
Transaction Documents, together with any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing. The Purchasers acknowledge that the Company may
choose to include the Registrable Securities hereunder on a registration
statement with other similar securities.

 

“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Required Effectiveness Date” means the 90th day after Closing Date; provided,
however, that (a) if the 90th day after the Closing Date is not a Business Day
for the Commission, then the Required Effectiveness Date shall be the first day
thereafter which is a Business Day for the Commission, or (b) in the event the
Registration Statement shall be reviewed by the Commission, the Required
Effectiveness Date shall be no later than the 120th day following the Closing
Date, unless the 120th day following the Closing Date is not a Business Day for
the Commission, in which case the Required Effectiveness Date shall be no later
than the first day thereafter which is a Business Day for the Commission.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 

“Securities” means the Shares, the Warrants and the Underlying Shares.

 

3

--------------------------------------------------------------------------------


 

“Shares” means an aggregate of 221,240 shares of Common Stock, which are being
issued and sold to the Purchasers under this Agreement at the Closing.

 

“Subsidiary” means any Person in which the Company, directly or indirectly, owns
at least ten percent (10%) of the capital stock or holds an equivalent equity or
similar interest.

 

 “Trading Day” means for any such date, the first of the following clauses to
apply: (a) any day on which the Common Stock is listed or quoted and traded on
its primary Trading Market (or any successor thereto), (b) if the Common Stock
is not then listed or quoted and traded on any Eligible Market, then a day on
which trading occurs on the American Stock Exchange (or any successor thereto),
or (c) if trading ceases to occur on the American Stock Exchange (or any
successor thereto), any Business Day.

 

“Trading Market” means the American Stock Exchange or any other Eligible Market.

 

“Transaction Documents” means this Agreement, the Warrants, the Transfer Agent
Instructions and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

 

“Transfer Agent Instructions” means the Irrevocable Transfer Agent Instructions,
in the form of Exhibit D, executed by the Company and delivered to and
acknowledged in writing by the Company’s transfer agent.

 

“Underlying Shares” means the shares of Common Stock issuable upon exercise of
the Warrants.

 

“Warrants” means, collectively, the Common Stock purchase warrants issued and
sold to the Purchasers under this Agreement, in the form of Exhibit A, and any
warrants or replacement warrants issued upon exercise, transfer, exchange or
partial exchange of such warrants.

 

PURCHASE AND SALE

 


CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, AT
THE CLOSING THE COMPANY SHALL ISSUE AND SELL TO EACH PURCHASER, AND EACH
PURCHASER SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM THE COMPANY, SUCH
NUMBER OF SHARES AND A WARRANT TO PURCHASE SUCH NUMBER OF UNDERLYING SHARES,
EACH AS INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS
AGREEMENT, FOR AN AGGREGATE PURCHASE PRICE TO SUCH PURCHASER AS INDICATED BELOW
SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT.  THE CLOSING
SHALL TAKE PLACE AT THE OFFICES OF COMPANY COUNSEL IMMEDIATELY FOLLOWING THE
EXECUTION HEREOF, OR AT SUCH OTHER LOCATION OR TIME AS THE PARTIES MAY AGREE.

 


CLOSING DELIVERIES.


 


AT THE CLOSING, THE COMPANY SHALL DELIVER OR CAUSE TO BE DELIVERED TO EACH
PURCHASER THE FOLLOWING:

 

4

--------------------------------------------------------------------------------


 

ONE OR MORE STOCK CERTIFICATES, FREE AND CLEAR OF ALL RESTRICTIVE AND OTHER
LEGENDS (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 4.1(B) HEREOF), EVIDENCING SUCH
NUMBER OF SHARES EQUAL TO THE NUMBER OF SHARES INDICATED BELOW SUCH PURCHASER’S
NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT, REGISTERED IN THE NAME OF SUCH
PURCHASER;

 

A WARRANT, REGISTERED IN THE NAME OF SUCH PURCHASER, PURSUANT TO WHICH SUCH
PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE SUCH NUMBER OF UNDERLYING SHARES
INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT,
ON THE TERMS SET FORTH THEREIN;

 

A LEGAL OPINION OF COMPANY COUNSEL, IN THE FORM OF EXHIBIT B, EXECUTED BY SUCH
COUNSEL AND DELIVERED TO THE PURCHASERS; AND

 

DULY EXECUTED TRANSFER AGENT INSTRUCTIONS ACKNOWLEDGED BY THE COMPANY’S TRANSFER
AGENT.

 


AT THE CLOSING, EACH PURCHASER SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE
COMPANY THE PURCHASE PRICE INDICATED BELOW SUCH PURCHASER’S NAME ON THE
SIGNATURE PAGE OF THIS AGREEMENT, IN UNITED STATES DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS, BY WIRE TRANSFER PURSUANT TO THE INSTRUCTIONS SET FORTH ON
SCHEDULE 2.2(B).


 

REPRESENTATIONS AND WARRANTIES

 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY HEREBY REPRESENTS
AND WARRANTS TO EACH OF THE PURCHASERS AS FOLLOWS:


 


SUBSIDIARIES.  THE COMPANY HAS NO DIRECT OR INDIRECT SUBSIDIARIES OTHER THAN
THOSE LISTED IN SCHEDULE 3.1(A).  EXCEPT AS DISCLOSED IN SCHEDULE 3.1(A), THE
COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OR COMPARABLE
EQUITY INTERESTS OF EACH SUBSIDIARY FREE AND CLEAR OF ANY LIEN AND ALL THE
ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OR COMPARABLE EQUITY INTEREST OF
EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY PAID, NON-ASSESSABLE AND FREE
OF PREEMPTIVE AND SIMILAR RIGHTS.


 


ORGANIZATION AND QUALIFICATION.  EACH OF THE COMPANY AND THE SUBSIDIARIES IS AN
ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE
REQUISITE POWER AND AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO
CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS IN VIOLATION OF ANY OF THE PROVISIONS OF ITS RESPECTIVE
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS.  EACH OF THE COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED
TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY
IN EACH JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY
OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE
SO QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY BE, COULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, (I) ADVERSELY AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY
OF ANY TRANSACTION DOCUMENT, (II) HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT ON
THE RESULTS OF OPERATIONS, ASSETS, PROSPECTS, BUSINESS OR CONDITION (FINANCIAL
OR OTHERWISE) OF THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE ON A
CONSOLIDATED BASIS, OR (III) ADVERSELY IMPAIR THE COMPANY’S ABILITY TO PERFORM
FULLY ON A TIMELY BASIS ITS MATERIAL OBLIGATIONS UNDER ANY OF THE TRANSACTION
DOCUMENTS (ANY OF (I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”).


 


AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE CORPORATE POWER AND
AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY EACH
OF THE TRANSACTION

 

5

--------------------------------------------------------------------------------


 


DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER. 
THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION DOCUMENTS BY THE COMPANY
AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF THE COMPANY AND
NO FURTHER CONSENT OR ACTION IS REQUIRED BY THE COMPANY, ITS BOARD OF DIRECTORS
OR ITS STOCKHOLDERS.  EACH OF THE TRANSACTION DOCUMENTS HAS BEEN (OR UPON
DELIVERY WILL BE) DULY EXECUTED BY THE COMPANY AND IS, OR WHEN DELIVERED IN
ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE, THE VALID AND BINDING
OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS
TERMS.


 


NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE
ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, (II)
CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF
TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE,
LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER
INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER
UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, OR
(III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT,
INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY
TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE
SECURITIES LAWS AND REGULATIONS AND THE RULES AND REGULATIONS OF ANY
SELF-REGULATORY ORGANIZATION TO WHICH THE COMPANY OR ITS SECURITIES ARE
SUBJECT), OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY IS
BOUND OR AFFECTED.


 


ISSUANCE OF THE SECURITIES.  THE SECURITIES (INCLUDING THE UNDERLYING SHARES)
ARE DULY AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE
TRANSACTION DOCUMENTS, WILL BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, FREE AND CLEAR OF ALL LIENS AND SHALL NOT BE SUBJECT TO
PREEMPTIVE RIGHTS OR SIMILAR RIGHTS OF STOCKHOLDERS.  THE COMPANY HAS RESERVED
FROM ITS DULY AUTHORIZED CAPITAL STOCK THE MAXIMUM NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS.

 


CAPITALIZATION.  THE NUMBER OF SHARES AND TYPE OF ALL AUTHORIZED, ISSUED AND
OUTSTANDING CAPITAL STOCK, OPTIONS AND OTHER SECURITIES OF THE COMPANY (WHETHER
OR NOT PRESENTLY CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR SHARES OF
CAPITAL STOCK OF THE COMPANY) IS SET FORTH IN SCHEDULE 3.1(F). ALL OUTSTANDING
SHARES OF CAPITAL STOCK ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND HAVE BEEN ISSUED IN COMPLIANCE WITH ALL APPLICABLE SECURITIES
LAWS. EXCEPT AS DISCLOSED IN SCHEDULE 3.1(F), THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS, SCRIPT RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER
WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR
EXERCISABLE OR EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR
OR ACQUIRE, ANY SHARES OF COMMON STOCK, OR CONTRACTS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY
BECOME BOUND TO ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR SECURITIES OR RIGHTS
CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF COMMON STOCK. EXCEPT AS DISCLOSED IN
SCHEDULE 3.1(F), THERE ARE NO ANTI-DILUTION OR PRICE ADJUSTMENT PROVISIONS
CONTAINED IN ANY SECURITY ISSUED BY THE COMPANY (OR IN ANY AGREEMENT PROVIDING
RIGHTS TO SECURITY HOLDERS) AND THE ISSUE AND SALE OF THE SECURITIES (INCLUDING
THE UNDERLYING SHARES) WILL NOT OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON
STOCK OR OTHER SECURITIES TO ANY PERSON AND WILL NOT RESULT IN A RIGHT OF ANY
HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR
RESET PRICE UNDER SUCH SECURITIES. TO THE KNOWLEDGE OF THE COMPANY, EXCEPT AS
SPECIFICALLY DISCLOSED IN SCHEDULE 3.1(F), NO PERSON OR

 

6

--------------------------------------------------------------------------------


 


GROUP OF RELATED PERSONS BENEFICIALLY OWNS (AS DETERMINED PURSUANT TO RULE 13D-3
UNDER THE EXCHANGE ACT), OR HAS THE RIGHT TO ACQUIRE, BY AGREEMENT WITH OR BY
OBLIGATION BINDING UPON THE COMPANY, BENEFICIAL OWNERSHIP OF IN EXCESS OF 5% OF
THE OUTSTANDING COMMON STOCK, IGNORING FOR SUCH PURPOSES ANY LIMITATION ON THE
NUMBER OF SHARES OF COMMON STOCK THAT MAY BE OWNED AT ANY SINGLE TIME.


 


SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL REPORTS REQUIRED
TO BE FILED BY IT UNDER THE EXCHANGE ACT, INCLUDING PURSUANT TO SECTION 13(A) OR
15(D) THEREOF, FOR THE TWO YEARS PRECEDING THE DATE HEREOF (OR SUCH SHORTER
PERIOD AS THE COMPANY WAS REQUIRED BY LAW TO FILE SUCH MATERIAL) (THE FOREGOING
MATERIALS (TOGETHER WITH ANY MATERIALS FILED BY THE COMPANY UNDER THE EXCHANGE
ACT, WHETHER OR NOT REQUIRED) BEING COLLECTIVELY REFERRED TO HEREIN AS THE “SEC
REPORTS” AND, TOGETHER WITH THIS AGREEMENT AND THE SCHEDULES TO THIS AGREEMENT,
THE “DISCLOSURE MATERIALS”) ON A TIMELY BASIS OR HAS RECEIVED A VALID EXTENSION
OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC REPORTS PRIOR TO THE
EXPIRATION OF ANY SUCH EXTENSION.  THE COMPANY HAS DELIVERED TO EACH PURCHASER
TRUE, CORRECT AND COMPLETE COPIES OF ALL SEC REPORTS FILED WITHIN THE 10 DAYS
PRECEDING THE DATE HEREOF.  AS OF THEIR RESPECTIVE DATES, THE SEC REPORTS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT
AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED
THEREUNDER, AND NONE OF THE SEC REPORTS, WHEN FILED, CONTAINED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  THE
FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS COMPLY IN ALL
MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE RULES AND
REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF
FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED
STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS
DURING THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED IN
SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND
CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF UNAUDITED
STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.  ALL MATERIAL
AGREEMENTS TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR TO WHICH THE
PROPERTY OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY ARE SUBJECT ARE INCLUDED AS
PART OF OR SPECIFICALLY IDENTIFIED IN THE SEC REPORTS.


 


MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS
INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC
REPORTS OR IN SCHEDULE 3.1(H), (I) THERE HAS BEEN NO EVENT, OCCURRENCE OR
DEVELOPMENT THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR THAT COULD RESULT
IN A MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES
(CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES AND ACCRUED EXPENSES
INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND
(B) LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL
STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS MADE WITH THE
COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD OF ACCOUNTING OR THE
IDENTITY OF ITS AUDITORS, EXCEPT AS DISCLOSED IN ITS SEC REPORTS, (IV) THE
COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION OF CASH OR OTHER
PROPERTY TO ITS STOCKHOLDERS OR PURCHASED, REDEEMED OR MADE ANY AGREEMENTS TO
PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK, AND (V) THE COMPANY HAS NOT
ISSUED ANY EQUITY SECURITIES TO ANY OFFICER, DIRECTOR OR AFFILIATE, EXCEPT
PURSUANT TO EXISTING COMPANY STOCK-BASED PLANS.


 


ABSENCE OF LITIGATION.  THERE IS NO ACTION, SUIT, CLAIM, PROCEEDING, INQUIRY OR
INVESTIGATION BEFORE OR BY ANY COURT, PUBLIC BOARD, GOVERNMENT AGENCY,
SELF-REGULATORY ORGANIZATION OR BODY PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY OR ANY OF ITS

 

7

--------------------------------------------------------------------------------


 


SUBSIDIARIES THAT COULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.  SCHEDULE 3.1(I) CONTAINS A COMPLETE LIST AND SUMMARY
DESCRIPTION OF ANY PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED
PROCEEDING AGAINST OR AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES, WITHOUT
REGARD TO WHETHER IT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.


 


COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN DEFAULT UNDER OR
IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN WAIVED THAT, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY THE COMPANY OR ANY
SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY RECEIVED NOTICE OF A
CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN VIOLATION OF, ANY INDENTURE,
LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A
PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS BOUND (WHETHER OR NOT SUCH
DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN VIOLATION OF ANY ORDER OF ANY
COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (III) IS OR HAS BEEN IN VIOLATION OF
ANY STATUTE, RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT
LIMITATION ALL FOREIGN, FEDERAL, STATE AND LOCAL LAWS RELATING TO TAXES,
ENVIRONMENTAL PROTECTION, OCCUPATIONAL HEALTH AND SAFETY, PRODUCT QUALITY AND
SAFETY AND EMPLOYMENT AND LABOR MATTERS, EXCEPT IN EACH CASE AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT.


 


TITLE TO ASSETS. EXCEPT AS SET FORTH ON SCHEDULE 3.1(K), THE COMPANY AND THE
SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY
OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE
SUBSIDIARIES AND GOOD AND MARKETABLE TITLE IN ALL PERSONAL PROPERTY OWNED BY
THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES, IN
EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS AS DO NOT MATERIALLY
AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE
SUBSIDIARIES. ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY
AND THE SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE
LEASES OF WHICH THE COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE.


 


CERTAIN FEES.  EXCEPT FOR THE FEES DESCRIBED IN SCHEDULE 3.1(L), ALL OF WHICH
ARE PAYABLE TO REGISTERED BROKER-DEALERS, NO BROKERAGE OR FINDER’S FEES OR
COMMISSIONS ARE OR WILL BE PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL
ADVISOR OR CONSULTANT, FINDER, PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER
PERSON WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND THE
COMPANY HAS NOT TAKEN ANY ACTION THAT WOULD CAUSE ANY PURCHASER TO BE LIABLE FOR
ANY SUCH FEES OR COMMISSIONS.


 


PRIVATE PLACEMENT.  TO THE BEST OF THE COMPANY’S KNOWLEDGE, NEITHER THE COMPANY
NOR ANY PERSON ACTING ON THE COMPANY’S BEHALF HAS SOLD OR OFFERED TO SELL OR
SOLICITED ANY OFFER TO BUY THE SECURITIES BY MEANS OF ANY FORM OF GENERAL
SOLICITATION OR ADVERTISING.  NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES NOR
ANY PERSON ACTING ON THE COMPANY’S BEHALF HAS, DIRECTLY OR INDIRECTLY, AT ANY
TIME WITHIN THE PAST SIX MONTHS, MADE ANY OFFER OR SALE OF ANY SECURITY OR
SOLICITATION OF ANY OFFER TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD (I)
ELIMINATE THE AVAILABILITY OF THE EXEMPTION FROM REGISTRATION UNDER REGULATION D
UNDER THE SECURITIES ACT IN CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES
AS CONTEMPLATED HEREBY OR (II) EXCEPT AS SET FORTH ON SCHEDULE 3.1(M), CAUSE THE
OFFERING OF THE SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS TO BE
INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF ANY APPLICABLE
LAW, REGULATION OR STOCKHOLDER APPROVAL PROVISIONS, INCLUDING, WITHOUT
LIMITATION, UNDER THE RULES AND REGULATIONS OF ANY TRADING MARKET.  THE COMPANY
IS NOT, AND IS NOT AN AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING
OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY IS NOT A

 

8

--------------------------------------------------------------------------------


 


UNITED STATES REAL PROPERTY HOLDING CORPORATION WITHIN THE MEANING OF THE
FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT OF 1980.


 


FORM S-3 ELIGIBILITY. THE COMPANY IS ELIGIBLE TO REGISTER ITS COMMON STOCK FOR
RESALE BY THE PURCHASERS USING FORM S-3 PROMULGATED UNDER THE SECURITIES ACT.


 


LISTING AND MAINTENANCE REQUIREMENTS.  THE COMPANY HAS NOT, IN THE TWO YEARS
PRECEDING THE DATE HEREOF, RECEIVED NOTICE (WRITTEN OR ORAL) FROM ANY TRADING
MARKET ON WHICH THE COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT
THAT THE COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE
REQUIREMENTS OF SUCH TRADING MARKET. THE COMPANY IS, AND HAS NO REASON TO
BELIEVE THAT IT WILL NOT IN THE FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE
WITH ALL SUCH LISTING AND MAINTENANCE REQUIREMENTS.


 


REGISTRATION RIGHTS.  EXCEPT AS DESCRIBED IN SCHEDULE 3.1(P), THE COMPANY HAS
NOT GRANTED OR AGREED TO GRANT TO ANY PERSON ANY RIGHTS (INCLUDING “PIGGY-BACK”
REGISTRATION RIGHTS) TO HAVE ANY SECURITIES OF THE COMPANY REGISTERED WITH THE
COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY THAT HAVE NOT BEEN SATISFIED.


 


APPLICATION OF TAKEOVER PROTECTIONS.  THERE IS NO CONTROL SHARE ACQUISITION,
BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS
AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CHARTER
DOCUMENTS OR THE LAWS OF ITS STATE OF INCORPORATION THAT IS OR COULD BECOME
APPLICABLE TO ANY OF THE PURCHASERS AS A RESULT OF THE PURCHASERS AND THE
COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER THE
TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF THE
COMPANY’S ISSUANCE OF THE SECURITIES AND THE PURCHASERS’ OWNERSHIP OF THE
SECURITIES.


 


DISCLOSURE.  THE COMPANY CONFIRMS THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON
ITS BEHALF HAS PROVIDED ANY OF THE PURCHASERS OR THEIR AGENTS OR COUNSEL WITH
ANY INFORMATION THAT CONSTITUTES OR MIGHT CONSTITUTE MATERIAL, NONPUBLIC
INFORMATION.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT EACH OF THE PURCHASERS
WILL RELY ON THE FOREGOING REPRESENTATIONS IN EFFECTING TRANSACTIONS IN
SECURITIES OF THE COMPANY.  ALL DISCLOSURE MATERIALS PROVIDED TO THE PURCHASERS
REGARDING THE COMPANY, ITS BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING THE SCHEDULES TO THIS AGREEMENT, FURNISHED BY OR ON BEHALF OF THE
COMPANY ARE TRUE AND CORRECT AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR INFORMATION
EXISTS WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ITS OR THEIR
BUSINESS, PROPERTIES, PROSPECTS, OPERATIONS OR FINANCIAL CONDITIONS, WHICH,
UNDER APPLICABLE LAW, RULE OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR
ANNOUNCEMENT BY THE COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY ANNOUNCED OR
DISCLOSED.  THE COMPANY ACKNOWLEDGES AND AGREES THAT NO PURCHASER MAKES OR HAS
MADE (I) ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN SECTION 3.2 OR
(II) ANY STATEMENT, COMMITMENT OR PROMISE TO THE COMPANY OR, TO ITS KNOWLEDGE,
ANY OF ITS REPRESENTATIVES WHICH IS OR WAS AN INDUCEMENT TO THE COMPANY TO ENTER
INTO THIS AGREEMENT OR OTHERWISE.


 


ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF THE SECURITIES.  THE COMPANY
ACKNOWLEDGES AND AGREES THAT EACH OF THE PURCHASERS IS ACTING SOLELY IN THE
CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THE COMPANY AND TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. THE COMPANY FURTHER
ACKNOWLEDGES THAT NO PURCHASER IS ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF
THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THIS

 

9

--------------------------------------------------------------------------------


 


AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY ADVICE GIVEN BY ANY
PURCHASER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS MERELY
INCIDENTAL TO THE PURCHASERS’ PURCHASE OF THE SECURITIES.  THE COMPANY FURTHER
REPRESENTS TO EACH PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO THIS
AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY AND ITS REPRESENTATIVES.

 


PATENTS AND TRADEMARKS.  EXCEPT AS SET FORTH IN SCHEDULE 3.1(T), THE COMPANY AND
THE SUBSIDIARIES HAVE, OR HAVE RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS,
TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
LICENSES AND OTHER SIMILAR RIGHTS THAT ARE NECESSARY OR MATERIAL FOR USE IN
CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND
WHICH THE FAILURE TO SO HAVE COULD HAVE A MATERIAL ADVERSE EFFECT (COLLECTIVELY,
THE “INTELLECTUAL PROPERTY RIGHTS”). NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
RECEIVED A WRITTEN NOTICE THAT THE INTELLECTUAL PROPERTY RIGHTS USED BY THE
COMPANY OR ANY SUBSIDIARY VIOLATES OR INFRINGES UPON THE RIGHTS OF ANY PERSON.
TO THE KNOWLEDGE OF THE COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE
ENFORCEABLE AND THERE IS NO EXISTING INFRINGEMENT BY ANOTHER PERSON OF ANY OF
THE INTELLECTUAL PROPERTY RIGHTS.

 


INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY THE INSURERS LISTED
ON SCHEDULE 3.1(U) AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS ARE
PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND THE
SUBSIDIARIES ARE ENGAGED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY REASON
TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS
AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR
INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS WITHOUT A SIGNIFICANT
INCREASE IN COST.

 


REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL CERTIFICATES,
AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE, LOCAL OR
FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES
AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE TO POSSESS SUCH
PERMITS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR RESULT IN A
MATERIAL ADVERSE EFFECT (“MATERIAL PERMITS”), AND NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY MATERIAL PERMIT.


 


TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH IN
SCHEDULE 3.1(W) AND/OR IN SEC REPORTS FILED AT LEAST TEN DAYS PRIOR TO THE DATE
HEREOF, NONE OF THE OFFICERS OR DIRECTORS OF THE COMPANY AND, TO THE KNOWLEDGE
OF THE COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY
TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR SERVICES AS
EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER
ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR
RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS
TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE
COMPANY, ANY ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A
SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


 


SOLVENCY. THE COMPANY AND EACH OF ITS “SIGNIFICANT SUBSIDIARIES” (AS THAT TERM
IS DEFINED BY RULE 1-02 OF REGULATION S-X PROMULGATED UNDER THE SECURITIES ACT)
ARE, AND IMMEDIATELY AFTER THE CLOSING WILL BE, SOLVENT. AS USED HEREIN, THE
TERM “SOLVENT” MEANS, WITH RESPECT TO A PARTICULAR DATE, THAT ON SUCH DATE, (I)
THE FAIR MARKET VALUE OF THE TOTAL ASSETS OF EACH OF THE COMPANY AND ITS
SUBSIDIARIES EXCEEDS THEIR RESPECTIVE TOTAL LIABILITIES (INCLUDING, WITHOUT
LIMITATION, STATED LIABILITIES AND CONTINGENT LIABILITIES), AND (II) THE COMPANY
AND EACH OF ITS SUBSIDIARIES IS CURRENTLY ABLE TO DISCHARGE ITS DEBTS AS THEY
COME DUE OR MATURE.  NONE OF THE

 

10

--------------------------------------------------------------------------------


 


COMPANY NOR ANY OF ITS “SIGNIFICANT SUBSIDIARIES” HAS TAKEN ANY STEPS, AND DOES
NOT CURRENTLY EXPECT TO TAKE ANY STEPS, TO SEEK PROTECTION PURSUANT TO ANY
BANKRUPTCY, INSOLVENCY, DEBTOR RELIEF, REORGANIZATION OR SIMILAR LAW, NOR DOES
THE COMPANY HAVE ANY KNOWLEDGE OR REASON TO BELIEVE THAT CREDITORS OF THE
COMPANY AND ITS SUBSIDIARIES HAVE INITIATED OR INTEND TO INITIATE INVOLUNTARY
BANKRUPTCY OR SIMILAR PROCEEDINGS.


 


INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND THE SUBSIDIARIES MAINTAIN A
SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE
ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY
TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY, (III)
ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION, AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


 

(z)            Sarbanes-Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the Commission thereunder in effect as of the date of
this Agreement, except where such noncompliance could not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

(aa)         Independent Nature of the Purchasers. The Company acknowledges that
the obligations of the Purchasers under the Transaction Documents are several
and not joint with the obligations of any other third party purchasers of the
Company’s securities, and the Purchasers shall not be responsible in any way for
the performance of the obligations of any other third party purchasers of the
Company’s securities. Each of the Purchasers and the Company agree and
acknowledge that (i) the decision of the Purchasers to purchase Shares and
Warrants pursuant to this Agreement has been made (and the decision of the
Purchasers to purchase the Underlying Shares pursuant to the terms of the
Warrants will be made) by each of the Purchasers independently of any other
third party purchasers of the Company’s securities and (ii) no other third party
purchasers of the Company’s securities have acted as agent for the either of the
Purchasers in connection with the Purchasers making their investment hereunder
and that no such other third party purchasers will be acting as agent of either
of the Purchasers in connection with monitoring their investment hereunder.
Nothing contained herein or in any other Transaction Document or any agreement
of any such other third party purchaser, and no action taken by either of the
Purchasers pursuant hereto or any other third party purchaser pursuant thereto,
shall be deemed to constitute the Purchasers or any such other third party
purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers or any such other third
party purchasers are in any way acting in concert or as a group with respect to
any matters. Each of the Purchasers shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any of the other Transaction Documents, and it shall
not be necessary for any such other third party purchasers to be joined as an
additional party in any proceeding for such purpose. To the extent that any such
other third party purchasers purchase the same or similar securities as a
Purchaser hereunder or on the same or similar terms and conditions or pursuant
to the same or similar documents, all such matters are solely in the control of
the Company, not the action or decision of the Purchasers, and would be solely
for the convenience of the Company and not because it was required or requested
to do so by either of the Purchasers or any such other third party purchaser.

 

11

--------------------------------------------------------------------------------


 


REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH PURCHASER HEREBY, AS TO
ITSELF ONLY AND FOR NO OTHER PURCHASER, REPRESENTS AND WARRANTS TO THE COMPANY
AS FOLLOWS:

 


ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS AN ENTITY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION WITH THE REQUISITE POWER AND AUTHORITY TO ENTER INTO AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND
OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER.  THE PURCHASE
BY SUCH PURCHASER OF THE SHARES AND THE WARRANTS HEREUNDER HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF SUCH PURCHASER.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH PURCHASER AND CONSTITUTES
THE VALID AND BINDING OBLIGATION OF SUCH PURCHASER, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS.


 


INVESTMENT INTENT.  SUCH PURCHASER IS ACQUIRING THE SECURITIES AS PRINCIPAL FOR
INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR RESELLING
SUCH SECURITIES OR ANY PART THEREOF, WITHOUT PREJUDICE, HOWEVER, TO SUCH
PURCHASER’S RIGHT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, AT ALL TIMES TO
SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF SUCH SECURITIES PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR UNDER AN EXEMPTION
FROM SUCH REGISTRATION AND IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS.


 


PURCHASER STATUS.  AT THE TIME SUCH PURCHASER WAS OFFERED THE SHARES AND THE
WARRANTS, IT WAS, AND AT THE DATE HEREOF IT IS, AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.


 


EXPERIENCE OF SUCH PURCHASER. SUCH PURCHASER, EITHER ALONE OR TOGETHER WITH ITS
REPRESENTATIVES HAS SUCH KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN BUSINESS
AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF
THE PROSPECTIVE INVESTMENT IN THE SECURITIES, AND HAS SO EVALUATED THE MERITS
AND RISKS OF SUCH INVESTMENT. SUCH PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK
OF AN INVESTMENT IN THE SECURITIES AND, AT THE PRESENT TIME, IS ABLE TO AFFORD A
COMPLETE LOSS OF SUCH INVESTMENT.


 


(E)           CERTAIN TRADING LIMITATIONS.  EACH PURCHASER AGREES THAT BEGINNING
ON THE DATE THE PURCHASER FIRST LEARNED OF THIS TRANSACTION, AND CONTINUING
UNTIL THE CLOSING DATE, IT HAS NOT ENTERED INTO ANY SHORT SALES. FOR PURPOSES OF
THIS SECTION 3.2(E), A “SHORT SALE” BY A PURCHASER MEANS A SALE OF COMMON STOCK
THAT IS MARKED AS A SHORT SALE AND THAT IS EXECUTED AT A TIME WHEN SUCH
PURCHASER HAS NO EQUIVALENT OFFSETTING LONG POSITION IN THE COMMON STOCK.  FOR
PURPOSES OF DETERMINING WHETHER A PURCHASER HAS AN EQUIVALENT OFFSETTING LONG
POSITION IN THE COMMON STOCK, ALL COMMON STOCK AND ALL COMMON STOCK THAT WOULD
BE ISSUABLE UPON CONVERSION OR EXERCISE IN FULL OF ALL OPTIONS THEN HELD BY SUCH
PURCHASER (ASSUMING THAT SUCH OPTIONS WERE THEN FULLY CONVERTIBLE OR
EXERCISABLE, NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY, AND GIVING EFFECT
TO ANY CONVERSION OR EXERCISE PRICE ADJUSTMENTS SCHEDULED TO TAKE EFFECT IN THE
FUTURE) SHALL BE DEEMED TO BE HELD LONG BY SUCH PURCHASER.


 


(F)            RULE 144.  SUCH PURCHASER ACKNOWLEDGES THAT THE SHARES MUST BE
HELD INDEFINITELY UNLESS SUBSEQUENTLY REGISTERED FOR RESALE UNDER THE SECURITIES
ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.  SUCH PURCHASER
IS AWARE OF THE PROVISIONS OF RULE 144 PROMULGATED UNDER THE SECURITIES ACT
WHICH PERMITS LIMITED RESALE OF SECURITIES PURCHASED IN A PRIVATE PLACEMENT,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS, INCLUDING, AMONG OTHER
THINGS, THE EXISTENCE OF A PUBLIC MARKET FOR THE SHARES, THE AVAILABILITY OF
CERTAIN CURRENT PUBLIC INFORMATION ABOUT THE COMPANY, THE RESALE OCCURRING NOT
LESS THAN ONE YEAR AFTER A PARTY HAS PURCHASED AND FULLY PAID FOR THE SECURITY
TO BE SOLD, THE SALE BEING EFFECTED THROUGH A “BROKER’S

 

12

--------------------------------------------------------------------------------


 

transaction” or in a transaction directly with a “market maker” and the number
of shares being sold during any three-month period not exceeding specified
limitations.


 

(g)           Access to Information. Such Purchaser has had an opportunity to
discuss the Company’s business, management and financial affairs with its
management.  It has also had an opportunity to ask questions of officers of the
Company. Such Purchaser understands that such discussions, as well as any
written information issued by the Company, did not contain any material
non-public information and were intended to describe certain aspects of the
Company’s business and prospects. SUCH PURCHASER UNDERSTANDS THAT ITS INVESTMENT
IN THE SHARES INVOLVES A HIGH DEGREE OF RISK.

 

(h)           No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency or
authority has passed upon or made any recommendation or endorsement of the
Shares.

 

(i)            Residency. Such Purchaser is a resident of the jurisdiction set
forth immediately below such Purchaser’s name on the signature pages attached
hereto.

 

(j)            Acknowledgment Regarding 5% Ownership of Company’s Outstanding
Common Stock. Such Purchaser acknowledges and agrees that if at any point in
time such Purchaser owns five percent (5%) or more of the Company’s outstanding
shares of Common Stock, then said Purchaser may be subject to obligations,
including the filing of applicable documents, under the rules and regulations of
(i) the Commission and (ii) various gaming regulatory agencies.

 

OTHER AGREEMENTS OF THE PARTIES

 


TRANSFER RESTRICTIONS.

 


THE SECURITIES MAY ONLY BE DISPOSED OF PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS.  IN CONNECTION WITH ANY TRANSFER OF ANY OF THE
SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR TO THE
COMPANY OR PURSUANT TO RULE 144(K), EXCEPT AS OTHERWISE SET FORTH HEREIN, THE
COMPANY MAY REQUIRE THE TRANSFEROR TO PROVIDE TO THE COMPANY AN OPINION OF
COUNSEL SELECTED BY THE TRANSFEROR, THE FORM AND SUBSTANCE OF WHICH OPINION
SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH
TRANSFER DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY HEREBY CONSENTS TO AND AGREES TO
REGISTER ON THE BOOKS OF THE COMPANY AND WITH ITS TRANSFER AGENT, WITHOUT ANY
SUCH LEGAL OPINION, ANY TRANSFER OF ANY OF THE SECURITIES BY A PURCHASER TO AN
AFFILIATE OF SUCH PURCHASER, PROVIDED THAT THE TRANSFEREE CERTIFIES TO THE
COMPANY THAT IT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE
SECURITIES ACT.


 


THE PURCHASERS AGREE TO THE IMPRINTING, SO LONG AS IS REQUIRED BY THIS
SECTION 4.1(B), OF THE FOLLOWING LEGEND ON ANY CERTIFICATE EVIDENCING
SECURITIES:

 

13

--------------------------------------------------------------------------------


 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.  NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES [AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.

 

In addition, the Purchasers acknowledge that each certificate for the Securities
shall bear any additional legend required by any other applicable domestic or
foreign securities or blue sky laws.

 

Certificates evidencing the Securities shall not be required to contain such
legend or any other legend (i) while a Registration Statement covering the
resale of the Securities is effective under the Securities Act, or (ii)
following any sale of the Securities pursuant to Rule 144, or (iii) if the
Securities are eligible for sale under Rule 144(k), or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the Staff of the
Commission).  The Company shall cause its counsel to issue the legal opinion
included in the Transfer Agent Instructions to the Company’s transfer agent on
the Effective Date.  Following the Effective Date or at such earlier time as a
legend is no longer required for certain Securities, the Company will no later
than three Trading Days following the delivery by a Purchaser to the Company or
the Company’s transfer agent of a legended certificate representing such
Securities, deliver or cause to be delivered to such Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. The Company acknowledges and agrees that
a Purchaser may from time to time pledge or grant a security interest in some or
all of the Securities in connection with a bona fide margin agreement or other
loan or financing arrangement secured by the Securities and, if required under
the terms of such agreement, loan or arrangement, such Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties.  Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of the pledgee, secured party or pledgor shall be required in connection
therewith.  Further, no notice shall be required of such pledge.  At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of the Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder.

 


FURNISHING OF INFORMATION.  AS LONG AS ANY PURCHASER OWNS ANY OF THE SECURITIES,
THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN RESPECT THEREOF
AND FILE WITHIN THE APPLICABLE

 

14

--------------------------------------------------------------------------------


 

grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act.  Upon the request of any Purchaser, the
Company shall deliver to such Purchaser a written certification of a duly
authorized officer as to whether it has complied with the preceding sentence. As
long as any Purchaser owns any of the Securities, if the Company is not required
to file reports pursuant to such laws, it will prepare and furnish to the
Purchasers and make publicly available in accordance with paragraph (c) of Rule
144 such information as is required for the Purchasers to sell the Securities
under Rule 144.  The Company further covenants that it will take such further
action as either of the Purchasers may reasonably request to satisfy the
provisions of Rule 144 applicable to the issuer of securities relating to
transactions for the sale of securities pursuant to Rule 144.

 


INTEGRATION. THE COMPANY WILL NOT OFFER, SELL OR SOLICIT OFFERS TO BUY OR
OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS DEFINED IN THE SECURITIES
ACT) IN A MANNER THAT WOULD CAUSE THE OFFER AND SALE OF THE SHARES TO THE
PURCHASERS TO FAIL TO BE ENTITLED TO THE EXEMPTION FROM REGISTRATION AFFORDED BY
RULE 506 OF REGULATION D AND SECTION 4(2) OF THE SECURITIES ACT OR THAT WOULD BE
INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES FOR PURPOSES OF THE RULES
AND REGULATIONS OF ANY TRADING MARKET.

 


RESERVATION OF SECURITIES.  THE COMPANY SHALL MAINTAIN A RESERVE FROM ITS DULY
AUTHORIZED SHARES OF COMMON STOCK FOR ISSUANCE PURSUANT TO THE TRANSACTION
DOCUMENTS IN SUCH AMOUNT AS MAY BE REQUIRED TO FULFILL ITS OBLIGATIONS IN FULL
UNDER THE TRANSACTION DOCUMENTS.  IN THE EVENT THAT AT ANY TIME THE THEN
AUTHORIZED SHARES OF COMMON STOCK ARE INSUFFICIENT FOR THE COMPANY TO SATISFY
ITS OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS, THE COMPANY SHALL
PROMPTLY TAKE SUCH ACTIONS AS MAY BE REQUIRED TO INCREASE THE NUMBER OF
AUTHORIZED SHARES.


 


SUBSEQUENT PLACEMENTS.


 


FROM THE DATE HEREOF UNTIL THE EFFECTIVE DATE, THE COMPANY WILL NOT, DIRECTLY OR
INDIRECTLY, OFFER, SELL, GRANT ANY OPTION TO PURCHASE, OR OTHERWISE DISPOSE OF
(OR AGREE TO DO ANY OF THE FOREGOING) (OR ANNOUNCE ANY OFFER, SALE, GRANT OF ANY
OPTION TO PURCHASE OR OTHER DISPOSITION OF) ANY OF ITS OR THE SUBSIDIARIES’
EQUITY OR EQUITY EQUIVALENT SECURITIES, INCLUDING WITHOUT LIMITATION ANY DEBT,
PREFERRED STOCK OR OTHER INSTRUMENT OR SECURITY THAT IS, AT ANY TIME DURING ITS
LIFE AND UNDER ANY CIRCUMSTANCES, CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR COMMON STOCK OR COMMON STOCK EQUIVALENTS (ANY SUCH OFFER, SALE,
GRANT, DISPOSITION OR ANNOUNCEMENT BEING REFERRED TO AS A “SUBSEQUENT
PLACEMENT”).


 


FROM THE EFFECTIVE DATE UNTIL 30 TRADING DAYS AFTER THE EFFECTIVE DATE (THE
“BLOCKOUT PERIOD”), THE COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, EFFECT ANY
SUBSEQUENT PLACEMENT, EXCEPT WITH REGARD TO EXCLUDED STOCK.

 


THE BLOCKOUT PERIOD SET FORTH IN SECTION 4.5(B) ABOVE SHALL BE EXTENDED FOR THE
NUMBER OF TRADING DAYS DURING SUCH PERIOD IN WHICH (I) TRADING IN THE COMMON
STOCK IS SUSPENDED BY ANY TRADING MARKET, (II) THE REGISTRATION STATEMENT IS NOT
EFFECTIVE, OR (III) THE PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT MAY
NOT BE USED BY THE PURCHASERS FOR THE RESALE OF REGISTRABLE SECURITIES
THEREUNDER.


 


FROM THE DATE HEREOF UNTIL THE FIRST ANNIVERSARY OF THE CLOSING DATE, THE
COMPANY WILL NOT ENGAGE IN A SUBSEQUENT PLACEMENT IN WHICH THE OFFER OR SALE
PRICE FOR ITS OR THE SUBSIDIARIES’ EQUITY OR EQUITY EQUIVALENT SECURITIES IS
LESS THAN THE PRICE PAID FOR THE SHARES AT CLOSING.


 


15

--------------------------------------------------------------------------------



 

(e)           The restrictions contained in paragraphs (b) and (d) of this
Section 4.5 shall not apply to Excluded Stock.

 


SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE COMPANY SHALL, ON OR BEFORE 7:30
A.M., CHICAGO TIME, ON SEPTEMBER 21, 2004, ISSUE A PRESS RELEASE IN THE FORM
ATTACHED HERETO AS SCHEDULE 4.6.  ON THE CLOSING DATE, THE COMPANY SHALL FILE A
CURRENT REPORT ON FORM 8-K WITH THE COMMISSION (THE “8-K FILING”) DESCRIBING THE
TERMS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND
INCLUDING AS EXHIBITS TO SUCH CURRENT REPORT ON FORM 8-K THIS AGREEMENT AND THE
FORM OF THE WARRANTS, IN THE FORM REQUIRED BY THE EXCHANGE ACT. THEREAFTER, THE
COMPANY SHALL TIMELY FILE ANY FILINGS AND NOTICES REQUIRED BY THE COMMISSION OR
APPLICABLE LAW WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND PROVIDE
COPIES THEREOF TO THE PURCHASERS PROMPTLY AFTER FILING.  EXCEPT WITH RESPECT TO
THE 8-K FILING (A COPY OF WHICH WILL BE PROVIDED TO THE PURCHASERS FOR THEIR
REVIEW AS EARLY AS PRACTICABLE PRIOR TO ITS FILING), THE  COMPANY SHALL, AT
LEAST TWO DAYS PRIOR TO THE FILING OR DISSEMINATION OF ANY DISCLOSURE REQUIRED
BY THIS PARAGRAPH, PROVIDE A COPY THEREOF TO THE PURCHASERS FOR THEIR REVIEW. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME
OF ANY PURCHASER, OR INCLUDE THE NAME OF ANY PURCHASER IN ANY FILING WITH THE
COMMISSION OR ANY REGULATORY AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN
CONSENT OF SUCH PURCHASER, EXCEPT TO THE EXTENT SUCH DISCLOSURE (BUT NOT ANY
DISCLOSURE AS TO THE CONTROLLING PERSONS THEREOF) IS REQUIRED BY LAW OR TRADING
MARKET REGULATIONS, IN WHICH CASE THE COMPANY SHALL PROVIDE THE PURCHASERS WITH
PRIOR NOTICE OF SUCH DISCLOSURE.  THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES AND ITS AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS NOT TO, PROVIDE ANY PURCHASER WITH ANY MATERIAL NONPUBLIC
INFORMATION REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES FROM AND AFTER THE
FILING OF THE 8-K FILING WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF SUCH
PURCHASER. IN THE EVENT OF A BREACH OF THE FOREGOING COVENANT BY THE COMPANY,
ANY OF ITS SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS, THE COMPANY SHALL MAKE A PUBLIC DISCLOSURE, IN THE FORM OF
A PRESS RELEASE, PUBLIC ADVERTISEMENT OR OTHERWISE, OF SUCH MATERIAL NONPUBLIC
INFORMATION. NO PURCHASER SHALL HAVE ANY LIABILITY TO THE COMPANY, ITS
SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS OR AGENTS FOR ANY SUCH DISCLOSURE.  SUBJECT TO THE FOREGOING,
NEITHER THE COMPANY NOR ANY PURCHASER SHALL ISSUE ANY PRESS RELEASES OR ANY
OTHER PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR
APPROVAL OF ANY PURCHASER, TO MAKE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE
WITH RESPECT TO SUCH TRANSACTIONS (I) IN SUBSTANTIAL CONFORMITY WITH THE 8-K
FILING AND CONTEMPORANEOUSLY THEREWITH AND (II) AS IS REQUIRED BY APPLICABLE LAW
AND REGULATIONS (PROVIDED THAT IN THE CASE OF CLAUSE (I) THE PURCHASERS SHALL BE
CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH PRESS RELEASE OR OTHER
PUBLIC DISCLOSURE PRIOR TO ITS RELEASE). EACH PRESS RELEASE DISSEMINATED DURING
THE 12 MONTHS PRECEDING THE DATE OF THIS AGREEMENT DID NOT AT THE TIME OF
RELEASE CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT
MISLEADING.


 


USE OF PROCEEDS. THE COMPANY SHALL USE THE NET PROCEEDS FROM THE SALE OF THE
SECURITIES HEREUNDER PRIMARILY FOR PAYING DOWN THE COMPANY’S BANK DEBT.


 


REIMBURSEMENT.  IF ANY PURCHASER AND/OR ANY OF ITS AFFILIATES OR ANY OFFICER,
DIRECTOR, PARTNER, CONTROLLING PERSON, MEMBER, MANAGER, INVESTMENT ADVISOR,
EMPLOYEE OR AGENT OF A PURCHASER OR ANY OF ITS AFFILIATES (EACH A “RELATED
PERSON”) BECOMES INVOLVED IN ANY CAPACITY IN ANY PROCEEDING BROUGHT BY OR
AGAINST ANY PERSON IN CONNECTION WITH OR AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS (EXCEPT PER THE INDEMNIFICATION
PROVISIONS SET FORTH

 

16

--------------------------------------------------------------------------------


 


IN SECTION 6.4 HEREOF), THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS SUCH
PURCHASER AND EACH RELATED PERSON FOR THEIR REASONABLE LEGAL AND OTHER EXPENSES
(INCLUDING THE COSTS OF ANY INVESTIGATION, PREPARATION AND TRAVEL) AND FOR ANY
LOSSES INCURRED IN CONNECTION THEREWITH WHICH ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A NON-APPEALABLE ORDER TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD OF THE COMPANY OR ITS AFFILIATES.  IN
ADDITION, THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EACH PURCHASER AND
RELATED PERSON FROM AND AGAINST ANY AND ALL LOSSES ARISING OUT OF OR RELATING TO
ANY BREACH BY THE COMPANY OF ANY REPRESENTATION, WARRANTY OR COVENANT MADE BY
THE COMPANY IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY
ALLEGATION BY A THIRD PARTY THAT, IF TRUE, WOULD CONSTITUTE SUCH A BREACH.  THE
CONDUCT OF ANY PROCEEDINGS FOR WHICH INDEMNIFICATION IS AVAILABLE UNDER THIS
PARAGRAPH SHALL BE GOVERNED BY SECTION 6.4(C) BELOW.  SUBJECT TO SECTION 6.4
BELOW, THE INDEMNIFICATION OBLIGATIONS OF THE COMPANY UNDER THIS PARAGRAPH SHALL
BE IN ADDITION TO ANY LIABILITY THAT THE COMPANY MAY OTHERWISE HAVE AND SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF ANY SUCCESSORS, ASSIGNS, HEIRS AND
PERSONAL REPRESENTATIVES OF THE PURCHASERS AND ANY SUCH RELATED PERSONS.  THE
COMPANY ALSO AGREES THAT NEITHER THE PURCHASERS NOR ANY RELATED PERSON SHALL
HAVE ANY LIABILITY TO THE COMPANY OR ANY PERSON ASSERTING CLAIMS ON BEHALF OF OR
IN RIGHT OF THE COMPANY IN CONNECTION WITH OR AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, EXCEPT TO THE EXTENT THAT ANY LOSSES
INCURRED BY THE COMPANY RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE APPLICABLE PURCHASER OR RELATED PERSON IN CONNECTION WITH SUCH
TRANSACTIONS. IF THE COMPANY BREACHES ITS OBLIGATIONS UNDER ANY TRANSACTION
DOCUMENT, THEN, IN ADDITION TO ANY OTHER LIABILITIES THE COMPANY MAY HAVE UNDER
ANY TRANSACTION DOCUMENT OR APPLICABLE LAW, THE COMPANY SHALL PAY OR REIMBURSE
THE PURCHASERS ON DEMAND FOR ALL COSTS OF COLLECTION AND ENFORCEMENT (INCLUDING
REASONABLE ATTORNEYS FEES AND EXPENSES).  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMPANY SPECIFICALLY AGREES TO REIMBURSE THE PURCHASERS FOR ALL
COSTS OF ENFORCING THE INDEMNIFICATION OBLIGATIONS IN THIS PARAGRAPH AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL JUDGMENT NOT SUBJECT
TO APPEAL OR REVIEW.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 4.8 TO THE CONTRARY, THIS SECTION 4.8 SHALL NOT PROVIDE ANY PERSON WITH
ANY ADDITIONAL REMEDY FOR ANY CLAIM PROVIDED BY THE PROVISIONS OF SECTION 6.4
HEREOF.


 

CONDITIONS

 


CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASERS.  THE OBLIGATION OF
EACH PURCHASER TO ACQUIRE THE SECURITIES AT THE CLOSING IS SUBJECT TO THE
SATISFACTION OR WAIVER BY SUCH PURCHASER, AT OR BEFORE THE CLOSING, OF EACH OF
THE FOLLOWING CONDITIONS:


 


REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE DATE WHEN MADE AND AS OF THE CLOSING AS THOUGH MADE ON AND AS OF SUCH
DATE; AND


 


PERFORMANCE.  THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THE
TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY IT AT OR
PRIOR TO THE CLOSING.


 


CONTEMPORANEOUS OFFERING.  SIMULTANEOUSLY WITH OR PRIOR TO THE CLOSING, THE
COMPANY SHALL HAVE SOLD SECURITIES (THE “CONTEMPORANEOUS OFFERING”) TO THIRD
PARTY PURCHASERS, WHO ARE NOT ACTING IN CONCERT WITH THE PURCHASERS, FOR AN
AGGREGATE OF A MINIMUM OF $3,500,000 AND A

 

17

--------------------------------------------------------------------------------


 


MAXIMUM OF $5,500,000. THE SECURITIES SOLD TO ANY SUCH THIRD PARTY PURCHASERS
SHALL BE ON, AND HAVE, SUCH TERMS AND CONDITIONS AS THE COMPANY SHALL DETERMINE
IN ITS SOLE DISCRETION.


 


CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY.  THE OBLIGATION OF THE
COMPANY TO SELL THE SECURITIES AT THE CLOSING IS SUBJECT TO THE SATISFACTION OR
WAIVER BY THE COMPANY, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING
CONDITIONS:


 


REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF
SUCH DATE;


 


PERFORMANCE.  THE PURCHASERS SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THE
TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE
PURCHASERS AT OR PRIOR TO THE CLOSING;


 

(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated,
endorsed or threatened or be pending by or before any governmental authority of
competent jurisdiction which prohibits or threatens to prohibit the consummation
of any of the transactions contemplated by this Agreement and the agreements
attached as exhibits hereto;

 

(d)           Share Price.  The Closing Price shall be no less than $4.50/Share;
and

 

(e)           Contemporaneous Offering.  Simultaneously with or prior to the
Closing Date, the Company shall have sold securities to third party purchasers,
who are not acting in concert with the Purchasers, for an aggregate of a minimum
of $3,500,000 and a maximum of $5,500,000. The securities sold to any such third
party purchasers shall be on, and have, such terms and conditions as the Company
shall determine in its sole discretion.

 

REGISTRATION RIGHTS

 


SHELF REGISTRATION


 


AS PROMPTLY AS POSSIBLE, AND IN ANY EVENT ON OR PRIOR TO THE FILING DATE, THE
COMPANY SHALL PREPARE AND FILE WITH THE COMMISSION A “SHELF” REGISTRATION
STATEMENT COVERING THE RESALE OF ALL REGISTRABLE SECURITIES FOR AN OFFERING TO
BE MADE ON A CONTINUOUS BASIS PURSUANT TO RULE 415.  THE REGISTRATION STATEMENT
SHALL BE ON FORM S-3 (EXCEPT IF THE COMPANY IS NOT THEN ELIGIBLE TO REGISTER FOR
RESALE THE REGISTRABLE SECURITIES ON FORM S-3, IN WHICH CASE SUCH REGISTRATION
SHALL BE ON ANOTHER APPROPRIATE FORM IN ACCORDANCE HEREWITH AS THE PURCHASERS
MAY CONSENT IN WRITING) AND SHALL CONTAIN (EXCEPT IF OTHERWISE DIRECTED BY THE
PURCHASERS) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS EXHIBIT C.


 


THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE REGISTRATION
STATEMENT TO BE DECLARED EFFECTIVE BY THE COMMISSION AS PROMPTLY AS POSSIBLE
AFTER THE FILING THEREOF, BUT IN ANY EVENT PRIOR TO THE REQUIRED EFFECTIVENESS
DATE, AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO KEEP THE REGISTRATION
STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE EARLIER OF
(I) THE DATE WHEN ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT HAVE BEEN RESOLD EITHER UNDER THE REGISTRATION STATEMENT OR PURSUANT
TO RULE 144, AND (II) THE

 

18

--------------------------------------------------------------------------------


 


DATE ON WHICH ALL REGISTRABLE SECURITIES MAY BE SOLD WITHOUT RESTRICTION OR
LIMITATION PURSUANT TO PARAGRAPH (K) OF RULE 144 (“EFFECTIVENESS PERIOD”).


 


THE COMPANY SHALL NOTIFY EACH PURCHASER IN WRITING PROMPTLY (AND IN ANY EVENT
WITHIN ONE TRADING DAY) AFTER RECEIVING NOTIFICATION FROM THE COMMISSION THAT
THE REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE.


 


COMMENCING UPON THE OCCURRENCE OF ANY EVENT (AS DEFINED BELOW) AND UNTIL THE
APPLICABLE EVENT IS CURED, AS PARTIAL RELIEF FOR THE DAMAGES SUFFERED THEREFROM
BY THE PURCHASERS (WHICH REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER REMEDIES
AVAILABLE UNDER THIS AGREEMENT, AT LAW OR IN EQUITY), THE COMPANY SHALL PAY UPON
THE OCCURRENCE OF SUCH EVENT AND ON EVERY MONTHLY ANNIVERSARY THEREOF TO EACH
PURCHASER AN AMOUNT IN CASH, AS DAMAGES AND NOT AS A PENALTY, EQUAL TO 1.5% OF
THE GREATER OF (I) THE AGGREGATE PURCHASE PRICE PAID BY SUCH PURCHASER HEREUNDER
AND (II) THE MARKET VALUE OF THE SHARES THEN OUTSTANDING, IN EACH CASE, PRORATED
FOR ANY PARTIAL MONTH.  THE PAYMENTS TO WHICH A PURCHASER SHALL BE ENTITLED
PURSUANT TO THIS SECTION 6.1(D) ARE REFERRED TO HEREIN AS “EVENT PAYMENTS”.  ANY
EVENT PAYMENTS PAYABLE PURSUANT TO THE TERMS HEREOF SHALL APPLY ON A PRO-RATA
BASIS FOR ANY PORTION OF A MONTH PRIOR TO THE CURE OF AN EVENT. IN THE EVENT THE
COMPANY FAILS TO MAKE EVENT PAYMENTS IN A TIMELY MANNER, SUCH EVENT PAYMENTS
SHALL BEAR INTEREST AT THE RATE OF 1.5% PER MONTH (PRORATED FOR PARTIAL MONTHS)
UNTIL PAID IN FULL.


 


FOR SUCH PURPOSES, EACH OF THE FOLLOWING SHALL CONSTITUTE AN “EVENT”:


 

THE REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO THE FILING DATE OR IS NOT
DECLARED EFFECTIVE ON OR PRIOR TO THE REQUIRED EFFECTIVENESS DATE;

 

AFTER THE EFFECTIVE DATE, THE COMMISSION ISSUES A STOP ORDER WHICH HAS THE
EFFECT OF SUSPENDING A PURCHASER’S RIGHT TO SELL REGISTRABLE SECURITIES UNDER
THE REGISTRATION STATEMENT (OR A SUBSEQUENT REGISTRATION STATEMENT FILED IN
REPLACEMENT THEREOF) AND SUCH SUSPENSION IS NOT WAIVED OR LIFTED FOR FIVE OR
MORE TRADING DAYS (WHETHER OR NOT CONSECUTIVE);

 

AFTER THE EFFECTIVE DATE, ANY REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT ARE NOT LISTED ON AN ELIGIBLE MARKET;

 

THE COMMON STOCK IS NOT LISTED OR QUOTED, OR IS SUSPENDED FROM TRADING, ON AN
ELIGIBLE MARKET FOR A PERIOD OF THREE TRADING DAYS (WHICH NEED NOT BE
CONSECUTIVE TRADING DAYS) IN ANY TWELVE (12) MONTH PERIOD; OR

 

THE COMPANY FAILS TO HAVE AVAILABLE A SUFFICIENT NUMBER OF AUTHORIZED BUT
UNISSUED AND OTHERWISE UNRESERVED SHARES OF COMMON STOCK AVAILABLE TO ISSUE
UNDERLYING SHARES UPON ANY EXERCISE OF THE WARRANTS OR, AT ANY TIME FOLLOWING
THE EFFECTIVE DATE, ANY SHARES OR UNDERLYING SHARES ARE NOT LISTED ON AN
ELIGIBLE MARKET.

 

Notwithstanding the foregoing, no Event may be deemed to occur entitling a
Purchaser to an Event Payment or other relief if the Event occurs after a
Purchaser has disposed of all of its Registrable Securities.

 


THE COMPANY SHALL NOT, PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT, PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT
RELATING TO AN OFFERING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE
SECURITIES ACT OF ANY OF ITS EQUITY SECURITIES.

 

19

--------------------------------------------------------------------------------


 


REGISTRATION PROCEDURES.  (I) IN CONNECTION WITH THE COMPANY’S REGISTRATION
OBLIGATIONS HEREUNDER, THE COMPANY SHALL:


 


NOT LESS THAN THREE TRADING DAYS PRIOR TO THE FILING OF A REGISTRATION STATEMENT
OR ANY RELATED PROSPECTUS OR ANY AMENDMENT, OR NOT LESS THAN ONE TRADING DAY FOR
ANY SUPPLEMENT THERETO (INCLUDING ANY DOCUMENT THAT WOULD BE INCORPORATED OR
DEEMED TO BE INCORPORATED THEREIN BY REFERENCE), THE COMPANY SHALL (I) FURNISH
TO EACH PURCHASER COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED, WHICH
DOCUMENTS (OTHER THAN THOSE INCORPORATED OR DEEMED TO BE INCORPORATED BY
REFERENCE) WILL BE SUBJECT TO THE REVIEW OF EACH SUCH PURCHASER FOR UP TO THREE
TRADING DAYS, AND (II) CAUSE ITS OFFICERS AND DIRECTORS, COUNSEL AND INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS TO RESPOND TO SUCH INQUIRIES AS SHALL BE NECESSARY,
IN THE REASONABLE OPINION OF RESPECTIVE COUNSEL, TO CONDUCT A REASONABLE
INVESTIGATION WITHIN THE MEANING OF THE SECURITIES ACT.


 


(I) PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS, INCLUDING
POST-EFFECTIVE AMENDMENTS, TO EACH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP THE REGISTRATION
STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE REGISTRABLE SECURITIES FOR
THE EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH THE COMMISSION SUCH
ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO REGISTER FOR RESALE UNDER THE
SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES; (II) CAUSE THE RELATED
PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT,
AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424; (III)
RESPOND AS PROMPTLY AS REASONABLY POSSIBLE, AND IN ANY EVENT WITHIN TEN DAYS, TO
ANY COMMENTS RECEIVED FROM THE COMMISSION WITH RESPECT TO THE REGISTRATION
STATEMENT OR ANY AMENDMENT THERETO AND AS PROMPTLY AS REASONABLY POSSIBLE
PROVIDE THE PURCHASERS TRUE AND COMPLETE COPIES OF ALL CORRESPONDENCE FROM AND
TO THE COMMISSION RELATING TO THE REGISTRATION STATEMENT; AND (IV) COMPLY IN ALL
MATERIAL RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT
WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY THE
REGISTRATION STATEMENT DURING THE APPLICABLE PERIOD IN ACCORDANCE WITH THE
INTENDED METHODS OF DISPOSITION BY THE PURCHASERS THEREOF SET FORTH IN THE
REGISTRATION STATEMENT AS SO AMENDED OR IN SUCH PROSPECTUS AS SO SUPPLEMENTED.


 


NOTIFY THE PURCHASERS AND PURCHASERS’ COUNSEL OF THE REGISTRABLE SECURITIES TO
BE SOLD AS PROMPTLY AS REASONABLY POSSIBLE, AND (IF REQUESTED BY ANY SUCH
PERSON) CONFIRM SUCH NOTICE IN WRITING NO LATER THAN ONE TRADING DAY THEREAFTER,
OF ANY OF THE FOLLOWING EVENTS: (I) THE COMMISSION NOTIFIES THE COMPANY WHETHER
THERE WILL BE A “REVIEW” OF ANY REGISTRATION STATEMENT; (II) THE COMMISSION
COMMENTS IN WRITING ON ANY REGISTRATION STATEMENT (IN WHICH CASE THE COMPANY
SHALL DELIVER TO EACH PURCHASER A COPY OF SUCH COMMENTS AND OF ALL WRITTEN
RESPONSES THERETO); (III) ANY REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT IS DECLARED EFFECTIVE; (IV) THE COMMISSION OR ANY OTHER FEDERAL OR
STATE GOVERNMENTAL AUTHORITY REQUESTS ANY AMENDMENT OR SUPPLEMENT TO ANY
REGISTRATION STATEMENT OR PROSPECTUS OR REQUESTS ADDITIONAL INFORMATION RELATED
THERETO; (V) THE COMMISSION ISSUES ANY STOP ORDER SUSPENDING THE EFFECTIVENESS
OF ANY REGISTRATION STATEMENT OR INITIATES ANY PROCEEDINGS FOR THAT PURPOSE;
(VI) THE COMPANY RECEIVES NOTICE OF ANY SUSPENSION OF THE QUALIFICATION OR
EXEMPTION FROM QUALIFICATION OF ANY REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION, OR THE INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH PURPOSE; OR
(VII) THE FINANCIAL STATEMENTS INCLUDED IN ANY REGISTRATION STATEMENT BECOME
INELIGIBLE FOR INCLUSION THEREIN OR ANY STATEMENT MADE IN ANY REGISTRATION
STATEMENT OR PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE
INCORPORATED THEREIN BY REFERENCE IS UNTRUE IN ANY MATERIAL RESPECT OR ANY
REVISION TO A REGISTRATION STATEMENT, PROSPECTUS OR OTHER DOCUMENT IS REQUIRED
SO THAT IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR

 

20

--------------------------------------------------------------------------------


 


OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.


 


USE ITS BEST EFFORTS TO AVOID THE ISSUANCE OF OR, IF ISSUED, OBTAIN THE
WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION
STATEMENT, OR (II) ANY SUSPENSION OF THE QUALIFICATION (OR EXEMPTION FROM
QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION, AS SOON AS POSSIBLE.


 


FURNISH TO EACH PURCHASER AND PURCHASERS’ COUNSEL, WITHOUT CHARGE, AT LEAST ONE
CONFORMED COPY OF EACH REGISTRATION STATEMENT AND EACH AMENDMENT THERETO,
INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED OR
DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, AND ALL EXHIBITS TO THE EXTENT
REQUESTED BY SUCH PERSON (INCLUDING THOSE PREVIOUSLY FURNISHED OR INCORPORATED
BY REFERENCE) PROMPTLY AFTER THE FILING OF SUCH DOCUMENTS WITH THE COMMISSION.


 


PROMPTLY DELIVER TO EACH PURCHASER AND PURCHASERS’ COUNSEL, WITHOUT CHARGE, AS
MANY COPIES OF THE PROSPECTUS OR PROSPECTUSES (INCLUDING EACH FORM OF
PROSPECTUS) AND EACH AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS MAY
REASONABLY REQUEST.  THE COMPANY HEREBY CONSENTS TO THE USE OF SUCH PROSPECTUS
AND EACH AMENDMENT OR SUPPLEMENT THERETO BY EACH OF THE PURCHASERS IN CONNECTION
WITH THE OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH
PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO.


 


 (I) IN THE TIME AND MANNER REQUIRED BY EACH TRADING MARKET ON WHICH THE
COMPANY’S SHARES ARE LISTED, PREPARE AND FILE WITH SUCH TRADING MARKET AN
ADDITIONAL SHARES LISTING APPLICATION COVERING ALL OF THE REGISTRABLE
SECURITIES; (II) TAKE ALL STEPS NECESSARY TO CAUSE SUCH REGISTRABLE SECURITIES
TO BE APPROVED FOR LISTING ON EACH TRADING MARKET ON WHICH THE COMPANY’S SHARES
ARE LISTED AS SOON AS POSSIBLE THEREAFTER; (III) PROVIDE TO THE PURCHASERS
EVIDENCE OF SUCH LISTING; AND (IV) MAINTAIN THE LISTING OF SUCH REGISTRABLE
SECURITIES ON SUCH TRADING MARKET OR ANOTHER ELIGIBLE MARKET.


 


PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE SECURITIES, USE COMMERCIALLY
REASONABLE EFFORTS TO REGISTER OR QUALIFY OR COOPERATE WITH A SELLING PURCHASER
AND SUCH PURCHASER’S COUNSEL IN CONNECTION WITH THE REGISTRATION OR
QUALIFICATION (OR EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION) OF SUCH
REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS
OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AS ANY PURCHASER REQUESTS IN
WRITING, TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION
THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD AND TO DO ANY AND ALL OTHER
ACTS OR THINGS NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION IN SUCH
JURISDICTIONS OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT.


 


COOPERATE WITH THE PURCHASERS TO FACILITATE THE TIMELY PREPARATION AND DELIVERY
OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE DELIVERED TO A
TRANSFEREE PURSUANT TO A REGISTRATION STATEMENT, WHICH CERTIFICATES SHALL BE
FREE, TO THE EXTENT PERMITTED BY THIS AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND
TO ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED
IN SUCH NAMES AS ANY SUCH PURCHASERS MAY REQUEST.


 


UPON THE OCCURRENCE OF ANY EVENT DESCRIBED IN SECTION 6.2(C)(VII), AS PROMPTLY
AS REASONABLY POSSIBLE, PREPARE A SUPPLEMENT OR AMENDMENT, INCLUDING A
POST-EFFECTIVE AMENDMENT, TO THE REGISTRATION STATEMENT OR A SUPPLEMENT TO THE
RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED
THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS
THEREAFTER DELIVERED, NEITHER THE REGISTRATION STATEMENT NOR SUCH PROSPECTUS
WILL CONTAIN AN

 

21

--------------------------------------------------------------------------------


 


UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

 


COOPERATE WITH ANY REASONABLE DUE DILIGENCE INVESTIGATION UNDERTAKEN BY THE
PURCHASERS IN CONNECTION WITH THE SALE OF REGISTRABLE SECURITIES, INCLUDING,
WITHOUT LIMITATION, BY MAKING AVAILABLE ANY DOCUMENTS AND INFORMATION; PROVIDED
THAT THE COMPANY WILL NOT DELIVER OR MAKE AVAILABLE TO ANY PURCHASER MATERIAL,
NONPUBLIC INFORMATION UNLESS SUCH PURCHASER SPECIFICALLY REQUESTS IN ADVANCE TO
RECEIVE MATERIAL, NONPUBLIC INFORMATION IN WRITING.


 


COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE COMMISSION.

 


REGISTRATION EXPENSES.  THE COMPANY SHALL PAY (OR REIMBURSE THE PURCHASERS FOR)
ALL REASONABLE FEES AND EXPENSES INCIDENT TO THE PERFORMANCE OF OR COMPLIANCE
WITH THIS AGREEMENT BY THE COMPANY, INCLUDING WITHOUT LIMITATION (A) ALL
REGISTRATION AND FILING FEES AND EXPENSES, INCLUDING WITHOUT LIMITATION THOSE
RELATED TO FILINGS WITH THE COMMISSION, ANY TRADING MARKET AND IN CONNECTION
WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, (B) PRINTING EXPENSES
(INCLUDING WITHOUT LIMITATION EXPENSES OF PRINTING CERTIFICATES FOR REGISTRABLE
SECURITIES AND OF PRINTING PROSPECTUSES REQUESTED BY THE PURCHASERS), (C)
MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (D) FEES AND DISBURSEMENTS OF
COUNSEL FOR THE COMPANY, (E) FEES AND EXPENSES OF ALL OTHER PERSONS RETAINED BY
THE COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, AND (F) ALL LISTING FEES TO BE PAID BY THE COMPANY TO THE
TRADING MARKET.


 


INDEMNIFICATION


 


INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL, NOTWITHSTANDING ANY
TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD HARMLESS EACH PURCHASER, THE
OFFICERS, DIRECTORS, PARTNERS, MEMBERS, MANAGERS, AGENTS, BROKERS (INCLUDING
BROKERS WHO OFFER AND SELL REGISTRABLE SECURITIES AS PRINCIPAL AS A RESULT OF A
PLEDGE OR ANY FAILURE TO PERFORM UNDER A MARGIN CALL OF COMMON STOCK),
INVESTMENT ADVISORS, EMPLOYEES, REPRESENTATIVES AND AGENTS OF EACH OF THEM, EACH
PERSON WHO CONTROLS ANY SUCH PURCHASER (WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) AND THE OFFICERS, DIRECTORS,
PARTNERS, MEMBERS, MANAGERS, AGENTS, EMPLOYEES, REPRESENTATIVES AND INVESTMENT
ADVISORS OF EACH SUCH CONTROLLING PERSON, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, FROM AND AGAINST ANY AND ALL LOSSES, (AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION IN A FINAL JUDGMENT NOT SUBJECT TO APPEAL OR REVIEW),
ARISING OUT OF OR RELATING TO ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY
FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY
PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED
OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR
SUPPLEMENT THERETO, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE) NOT MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (I)
SUCH UNTRUE STATEMENTS, ALLEGED UNTRUE STATEMENTS, OMISSIONS OR ALLEGED
OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH PURCHASER FURNISHED
IN WRITING TO THE COMPANY BY SUCH PURCHASER OR ITS AUTHORIZED AGENT EXPRESSLY
FOR USE THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES TO SUCH
PURCHASER OR SUCH PURCHASER’S PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE
SECURITIES AND WAS REVIEWED AND EXPRESSLY APPROVED IN WRITING BY SUCH PURCHASER
EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF
PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR (II) IN THE CASE OF AN
OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN SECTION 6.2(C)(V)-(VII), THE USE
BY SUCH PURCHASER OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS
NOTIFIED SUCH

 

22

--------------------------------------------------------------------------------


 


PURCHASER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO
THE RECEIPT BY SUCH PURCHASER OF THE ADVICE CONTEMPLATED IN SECTION 6.5.  THE
COMPANY SHALL NOTIFY THE PURCHASERS PROMPTLY OF THE INSTITUTION, THREAT OR
ASSERTION OF ANY PROCEEDING OF WHICH THE COMPANY IS AWARE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, TO
THE EXTENT THE PURCHASERS SUFFER ANY LOSSES PURSUANT TO THE OCCURRENCE OF AN
EVENT UNDER SECTION 6.1(D), THE PURCHASERS SHALL ONLY BE ENTITLED TO MAKE A
CLAIM UNDER THIS SECTION 6.4 FOR LOSSES NOT COVERED BY THE EVENT PAYMENTS.

 


INDEMNIFICATION BY PURCHASERS. EACH PURCHASER SHALL, SEVERALLY AND NOT JOINTLY,
INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS, AGENTS AND
EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND THE
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH CONTROLLING PERSONS, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ALL LOSSES (AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL JUDGMENT NOT SUBJECT
TO APPEAL OR REVIEW) ARISING SOLELY OUT OF ANY UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN THE REGISTRATION STATEMENT, ANY PROSPECTUS, OR ANY FORM OF
PROSPECTUS, OR IN ANY AMENDMENT OR SUPPLEMENT THERETO, OR ARISING SOLELY OUT OF
ANY OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS
OR SUPPLEMENT THERETO, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE) NOT MISLEADING TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE
STATEMENT OR OMISSION IS CONTAINED IN ANY INFORMATION SO FURNISHED IN WRITING BY
SUCH PURCHASER OR ITS AUTHORIZED AGENT TO THE COMPANY SPECIFICALLY FOR INCLUSION
IN SUCH REGISTRATION STATEMENT OR SUCH PROSPECTUS OR TO THE EXTENT THAT (I) SUCH
UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH
PURCHASER FURNISHED IN WRITING TO THE COMPANY BY SUCH PURCHASER EXPRESSLY FOR
USE THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES TO SUCH PURCHASER OR
SUCH PURCHASER’S PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND
WAS REVIEWED AND EXPRESSLY APPROVED IN WRITING BY SUCH PURCHASER OR ITS
AUTHORIZED AGENT EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT, SUCH
PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO
OR (II) IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN
SECTION 6.2(C)(V)-(VII), THE USE BY SUCH PURCHASER OF AN OUTDATED OR DEFECTIVE
PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH PURCHASER IN WRITING THAT THE
PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE RECEIPT BY SUCH PURCHASER
OF THE ADVICE CONTEMPLATED IN SECTION 6.5.  IN NO EVENT SHALL THE LIABILITY OF
ANY PURCHASER HEREUNDER BE GREATER IN AMOUNT THAN THE DOLLAR AMOUNT OF THE NET
PROCEEDS RECEIVED BY SUCH PURCHASER UPON THE SALE OF THE REGISTRABLE SECURITIES
GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION.


 


CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF ANY PROCEEDING SHALL BE BROUGHT OR
ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN “INDEMNIFIED
PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON FROM WHOM
INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE INDEMNIFYING
PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL FEES AND
EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT THE FAILURE
OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING
PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND
ONLY) TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW)
THAT SUCH FAILURE SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE
INDEMNIFYING PARTY.


 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party

 

23

--------------------------------------------------------------------------------


 

has agreed in writing to pay such fees and expenses; or (ii) the Indemnifying
Party shall have failed promptly to assume the defense of such Proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; or (iii) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised in writing by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) the
reimbursement of which is the responsibility of the Indemnifying Party
hereunder, shall be paid to the Indemnified Party, promptly after it is
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review that such Indemnified Party is entitled to indemnification
hereunder.

 


CONTRIBUTION.  IF A CLAIM FOR INDEMNIFICATION UNDER SECTION 6.4(A) OR (B) IS
UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC POLICY OR OTHERWISE),
THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY,
SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A
RESULT OF SUCH LOSSES, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY IN CONNECTION
WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH
INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION OF A
MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATES TO INFORMATION SUPPLIED BY,
SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A
RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 6.4(C), ANY REASONABLE ATTORNEYS’ OR OTHER REASONABLE FEES OR
EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY PROCEEDING TO THE EXTENT
SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR EXPENSES IF THE
INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS AVAILABLE TO SUCH PARTY IN
ACCORDANCE WITH ITS TERMS.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of

 

24

--------------------------------------------------------------------------------


 

Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 


DISPOSITIONS.  EACH PURCHASER AGREES THAT IT WILL COMPLY WITH THE PROSPECTUS
DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO IT IN CONNECTION
WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT. 
EACH PURCHASER FURTHER AGREES THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY OF
THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED IN SECTIONS 6.2(C)(V), (VI) OR
(VII), SUCH PURCHASER WILL DISCONTINUE DISPOSITION OF SUCH REGISTRABLE
SECURITIES UNDER THE REGISTRATION STATEMENT UNTIL SUCH PURCHASER’S RECEIPT OF
THE COPIES OF THE SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT
CONTEMPLATED BY SECTION 6.2(J), OR UNTIL IT IS ADVISED IN WRITING (THE “ADVICE”)
BY THE COMPANY THAT THE USE OF THE APPLICABLE PROSPECTUS MAY BE RESUMED, AND, IN
EITHER CASE, HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT
ARE INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR
REGISTRATION STATEMENT.  THE COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO
ENFORCE THE PROVISIONS OF THIS PARAGRAPH.


 


NO PIGGYBACK ON REGISTRATIONS. EXCEPT AS SET FORTH ON SCHEDULE 6.6, NEITHER THE
COMPANY NOR ANY OF ITS SECURITY HOLDERS (OTHER THAN THE PURCHASERS IN SUCH
CAPACITY PURSUANT HERETO) MAY INCLUDE SECURITIES OF THE COMPANY IN THE
REGISTRATION STATEMENT OTHER THAN THE REGISTRABLE SECURITIES, AND THE COMPANY
SHALL NOT AFTER THE DATE HEREOF ENTER INTO ANY AGREEMENT PROVIDING ANY SUCH
RIGHT TO ANY OF ITS SECURITY HOLDERS.


 


PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME DURING THE EFFECTIVENESS PERIOD THERE
IS NOT AN EFFECTIVE REGISTRATION STATEMENT COVERING ALL OF THE REGISTRABLE
SECURITIES WHICH THEN REMAIN UNUSED AND THE COMPANY SHALL DETERMINE TO PREPARE
AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN OFFERING
FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT OF ANY OF
ITS EQUITY SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS PROMULGATED
UNDER THE SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO EQUITY
SECURITIES TO BE ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY ENTITY
OR BUSINESS OR EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION OR
OTHER EMPLOYEE BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH PURCHASER
WRITTEN NOTICE OF SUCH DETERMINATION AND IF, WITHIN FIFTEEN DAYS AFTER RECEIPT
OF SUCH NOTICE, ANY SUCH PURCHASER SHALL SO REQUEST IN WRITING, THE COMPANY
SHALL INCLUDE IN SUCH REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE
SECURITIES SUCH PURCHASER REQUESTS TO BE REGISTERED.


 

MISCELLANEOUS

 


TERMINATION. THIS AGREEMENT MAY BE TERMINATED BY THE COMPANY OR ANY PURCHASER,
BY WRITTEN NOTICE TO THE OTHER PARTIES, IF THE CLOSING HAS NOT BEEN CONSUMMATED
BY THE THIRD TRADING DAY FOLLOWING THE DATE OF THIS AGREEMENT; PROVIDED THAT NO
SUCH TERMINATION WILL AFFECT THE RIGHT OF ANY PARTY TO SUE FOR ANY BREACH BY THE
OTHER PARTY (OR PARTIES).


 


FEES AND EXPENSES.  EXCEPT AS EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS
TO THE CONTRARY, EACH PARTY SHALL PAY THE FEES AND EXPENSES OF ITS ADVISERS,
COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND ALL OTHER EXPENSES INCURRED
BY SUCH PARTY INCIDENT TO THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT.  THE COMPANY SHALL PAY ALL TRANSFER AGENT FEES,
STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED IN CONNECTION WITH THE ISSUANCE OF
THE SECURITIES.

 

25

--------------------------------------------------------------------------------


 


ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE EXHIBITS AND
SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES
ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.  AT OR
AFTER THE CLOSING, AND WITHOUT FURTHER CONSIDERATION, THE PARTIES WILL EXECUTE
AND DELIVER TO EACH OTHER SUCH FURTHER DOCUMENTS AS MAY BE REASONABLY REQUESTED
IN ORDER TO GIVE PRACTICAL EFFECT TO THE INTENTION OF THE PARTIES UNDER THE
TRANSACTION DOCUMENTS.


 


NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES REQUIRED OR
PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN
AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR
COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN
THIS SECTION 7.4 PRIOR TO 5:30 P.M. (CHICAGO TIME) ON A TRADING DAY, (B) THE
NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION
IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON
A DAY THAT IS NOT A TRADING DAY OR LATER THAN 5:30 P.M. (CHICAGO TIME) ON ANY
TRADING DAY, (C) THE TRADING DAY FOLLOWING THE DATE OF DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO
WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. THE ADDRESSES AND FACSIMILE NUMBERS
FOR SUCH NOTICES AND COMMUNICATIONS ARE THOSE SET FORTH ON THE SIGNATURE PAGE
HERETO, OR SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS MAY BE DESIGNATED IN
WRITING HEREAFTER, IN THE SAME MANNER, BY THE COMPANY OR A PURCHASER.


 


AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OR AMENDED
EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE CASE OF AN AMENDMENT, BY THE
COMPANY AND EACH OF THE PURCHASERS OR, IN THE CASE OF A WAIVER, BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVER IS SOUGHT.  NO WAIVER OF ANY DEFAULT
WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT
DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR
SHALL ANY DELAY OR OMISSION OF EITHER PARTY TO EXERCISE ANY RIGHT HEREUNDER IN
ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT.


 


CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT CONSTITUTE A
PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE
PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE
LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT, AND NO RULES OF
STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.  THE COMPANY
MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE PURCHASERS. ANY PURCHASER MAY ASSIGN ITS RIGHTS
UNDER THIS AGREEMENT TO ANY PERSON TO WHOM SUCH PURCHASER ASSIGNS OR TRANSFERS
ANY OF THE SECURITIES, PROVIDED SUCH TRANSFEREE AGREES IN WRITING TO BE BOUND,
WITH RESPECT TO THE TRANSFERRED SECURITIES, BY THE PROVISIONS HEREOF THAT APPLY
TO THE PURCHASERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE
SECURITIES MAY BE ASSIGNED TO ANY PERSON IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.


 


NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS AND IS NOT
FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER
PERSON, EXCEPT THAT EACH RELATED PERSON IS AN INTENDED THIRD PARTY BENEFICIARY
OF SECTION 4.8 AND EACH INDEMNIFIED PARTY IS AN INTENDED THIRD

 

26

--------------------------------------------------------------------------------


 


PARTY BENEFICIARY OF SECTION 6.4 AND (IN EACH CASE) MAY ENFORCE THE PROVISIONS
OF SUCH SECTIONS DIRECTLY AGAINST THE PARTIES WITH OBLIGATIONS THEREUNDER.


 


GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS. THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
CHICAGO, COUNTY OF COOK FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE
COMPANY OR ANY PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE COMPANY AND PURCHASERS HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.


 


SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS CONTAINED
HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY AND/OR EXERCISE OF THE
SECURITIES, AS APPLICABLE.


 


EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, ALL OF
WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND
DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT
SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY
FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING
OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE
WERE AN ORIGINAL THEREOF.


 


SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE REMAINING
TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID AND
ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.


 


RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) THE TRANSACTION
DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A RIGHT, ELECTION, DEMAND OR OPTION
UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT TIMELY PERFORM ITS RELATED
OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN SUCH PURCHASER MAY RESCIND
OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME UPON WRITTEN NOTICE

 

27

--------------------------------------------------------------------------------


 


TO THE COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE OR IN PART
WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS.


 


REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT EVIDENCING ANY OF
THE SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE
OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON CANCELLATION
THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE OR
INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE
INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT
UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS
ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.


 


REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS PROVIDED HEREIN
OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE PURCHASERS AND THE
COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE TRANSACTION
DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE ADEQUATE
COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF OBLIGATIONS
DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREE TO WAIVE IN ANY ACTION FOR
SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A REMEDY AT LAW
WOULD BE ADEQUATE AND AGREE TO WAIVE ANY REQUIREMENT THAT ANY PURCHASER POST A
BOND OR OTHER SECURITY IN CONNECTION WITH ANY SUCH PROCEEDING SEEKING SPECIFIC
PERFORMANCE.


 


PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT OR PAYMENTS
TO ANY PURCHASER HEREUNDER OR PURSUANT TO THE WARRANTS, OR ANY PURCHASER
ENFORCES OR EXERCISES ITS RIGHTS HEREUNDER OR THEREUNDER, AND SUCH PAYMENT OR
PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE,
RECOVERED FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE
RESTORED TO THE COMPANY BY A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


ADJUSTMENTS IN SHARE NUMBERS AND PRICES.  IN THE EVENT OF ANY STOCK SPLIT,
SUBDIVISION, DIVIDEND OR DISTRIBUTION PAYABLE IN SHARES OF COMMON STOCK (OR
OTHER SECURITIES OR RIGHTS CONVERTIBLE INTO, OR ENTITLING THE HOLDER THEREOF TO
RECEIVE DIRECTLY OR INDIRECTLY SHARES OF COMMON STOCK), COMBINATION OR OTHER
SIMILAR RECAPITALIZATION OR EVENT OCCURRING AFTER THE DATE HEREOF, EACH
REFERENCE IN ANY TRANSACTION DOCUMENT TO A NUMBER OF SHARES OR A PRICE PER SHARE
SHALL BE AMENDED TO APPROPRIATELY ACCOUNT FOR SUCH EVENT.


 


INDEPENDENT NATURE OF THE PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE OBLIGATIONS
OF THE PURCHASERS UNDER THE TRANSACTION DOCUMENTS ARE SEVERAL AND NOT JOINT WITH
THE OBLIGATIONS OF ANY OTHER THIRD PARTY PURCHASER OF THE COMPANY’S SECURITIES,
AND THE PURCHASERS SHALL NOT BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF
THE OBLIGATIONS OF ANY OTHER THIRD PARTY PURCHASER.  EACH OF THE PURCHASERS AND
THE COMPANY AGREE AND ACKNOWLEDGE THAT (I) THE DECISION OF THE PURCHASERS TO
PURCHASE THE SECURITIES PURSUANT TO THIS AGREEMENT HAS BEEN MADE BY THE
PURCHASERS INDEPENDENTLY OF ANY OTHER THIRD PARTY PURCHASERS OF THE COMPANY’S
SECURITIES AND (II) NO OTHER THIRD PARTY PURCHASERS OF THE COMPANY’S SECURITIES
HAVE ACTED AS AGENT FOR EITHER OF THE PURCHASERS IN CONNECTION WITH THE
PURCHASERS MAKING THEIR INVESTMENT HEREUNDER AND THAT NO SUCH OTHER THIRD PARTY
PURCHASERS WILL BE ACTING AS AGENT OF EITHER OF THE PURCHASERS IN CONNECTION
WITH MONITORING ITS INVESTMENT HEREUNDER. NOTHING CONTAINED HEREIN OR IN ANY
TRANSACTION DOCUMENT OR ANY AGREEMENT OF ANY SUCH OTHER THIRD PARTY PURCHASER,
AND NO ACTION TAKEN BY

 

28

--------------------------------------------------------------------------------


 


EITHER OF THE PURCHASERS PURSUANT HERETO OR ANY OTHER THIRD PARTY PURCHASER
PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE EITHER OF THE PURCHASERS OR ANY
OTHER THIRD PARTY PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE
OR ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE PURCHASERS AND ANY
OTHER THIRD PARTY PURCHASER ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH
RESPECT TO ANY MATTERS. EACH OF THE PURCHASERS SHALL BE ENTITLED TO
INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION, THE
RIGHTS ARISING OUT OF THE TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY
FOR ANY OTHER THIRD PARTY PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE. THE PURCHASERS REPRESENT THAT THEY HAVE BEEN
REPRESENTED BY LEGAL COUNSEL IN THEIR REVIEW AND NEGOTIATION OF THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS. TO THE EXTENT THAT ANY SUCH OTHER THIRD
PARTY PURCHASERS PURCHASE THE SAME OR SIMILAR SECURITIES AS THE PURCHASERS
HEREUNDER OR ON THE SAME OR SIMILAR TERMS AND CONDITIONS OR PURSUANT TO THE SAME
OR SIMILAR DOCUMENTS, ALL SUCH MATTERS ARE SOLELY IN THE CONTROL OF THE COMPANY,
NOT THE ACTION OR DECISION OF THE PURCHASERS, AND WOULD BE SOLELY FOR THE
CONVENIENCE OF THE COMPANY AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED TO DO SO
BY THE PURCHASERS OR ANY SUCH OTHER THIRD PARTY PURCHASER.


 

[SIGNATURE PAGES TO FOLLOW]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

WELLS-GARDNER ELECTRONICS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

Address for Notice:

 

9500 West 55th Street, Suite A

 

McCook, Illinois

 

Facsimile No.: (708) 290-2200

 

Telephone No.: (708) 290-2100

 

Attn:  George Toma

With a copy to:

Pedersen & Houpt

 

161 North Clark Street, Suite 3100

 

Chicago, IL 60601

 

Facsimile No.: (312) 641-6895

 

Telephone No.: (312) 641-6888

 

Attn:  Susan Hermann, Esq.

 

 

 

 

 

CD INVESTMENT PARTNERS, LTD.

 

 

 

By:  CD Capital Management LLC

 

Its:  Investment Advisor

 

 

 

By:

 

 

 

 

John D. Ziegelman, President

 

 

 

 

Aggregate Purchase Price: $500,002.40

 

Number of Shares: 110,620

 

Underlying Shares subject to

 

Warrants: 44,248

 

 

 

State of Principal Place of Business:  Cayman Islands

 

 

 

Address for Notice:

 

c/o CD Capital Management LLC

 

Two North Riverside Plaza, Suite 600

 

Chicago, Illinois 60606

 

Facsimile No.: (312) 559-1288

 

Telephone No.: (312) 466-3239

 

Attn: John D. Ziegelman

With a copy to:

Greenberg Traurig, LLP

 

30

--------------------------------------------------------------------------------


 

 

77 W. Wacker Drive, Suite 2500

 

Chicago, IL 60601

 

Facsimile No.: (312) 456-8435

 

Telephone No.: (312) 456-8400

 

Attn: Peter H. Lieberman and Todd A. Mazur

 

EGI-NP INVESTMENTS, LLC

 

 

 

By:

 

 

 

Name:

 

Title:

 

Aggregate Purchase Price: $500,002.40

 

Number of Shares: 110,620

 

Underlying Shares subject to

 

Warrants: 44,248

 

 

 

State of Principal Place of Business:  Illinois

 

 

 

Address for Notice:

 

 

 

Two North Riverside Plaza

 

Chicago, Illinois 60606

 

Facsimile No.: (312) 559-1288

 

Telephone No.: (312) 466-3842

 

Attn: Bill Tinkler

 

 

With a copy to:

Greenberg Traurig, LLP

 

77 W. Wacker Drive, Suite 2500

 

Chicago, IL 60601

 

Facsimile No.: (312) 456-8435

 

Telephone No.: (312) 456-8400

 

Attn: Peter H. Lieberman and Todd A. Mazur

 

31

--------------------------------------------------------------------------------


 

Exhibits:

A             Form of Warrant

B             Opinion of Company Counsel

C             Plan of Distribution

D             Transfer Agent Instructions

 

Schedules:

 

2.2(b)      Wire Transfer Instructions

3.1(a)      Subsidiaries

3.1(f)       Capitalization

3.1(h)      Material Changes

3.1(i)       Litigation

3.1(k)      Title to Assets

3.1(l)       Fees

3.1(m)     Private Placement

3.1(p)      Registration Rights

3.1(t)       Intellectual Property Rights

3.1(u)      Insurance

3.1(w)     Transactions with Affiliates and Employees

4.6           Form of Press Release

6.6           Piggyback Registration

 

32

--------------------------------------------------------------------------------